Citation Nr: 1532152	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran  represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 13, 1968 to January 21, 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Board remanded the case for further development.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

Schizophrenia had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 13, 1968 to January 21, 1969.

On December 26, 1968, the Veteran attempted suicide because other recruits were teasing him.  On December 27, 1968, he attempted suicide again and was admitted to the Orlando Naval Hospital.  In the hospital he was violent at times, ran away at least three times, acted bizarrely, and was initially considered psychotic.  After eleven days of hospitalization, it was the medical officer's opinion that the Veteran was not psychotic but rather dramatic, manipulative, and immature.  The final diagnosis was "immature personality".  In light of the Veteran's severe character pathology, suicidal gestures, unauthorized absences, and inability to adjust to Navy life, he was discharged from service on January 21, 1969.

The Veteran was hospitalized for mental health problems shortly after separation from service.  While admitted to VA Hospital in Augusta, Georgia from November 24, 1969, to April 20, 1970, the Veteran was diagnosed with schizophrenia, undifferentiated type, chronic.  The record notes the Veteran "seemed psychotic at the time of interview."  The diagnosis of schizophrenia was confirmed during numerous hospitalizations in 1971, 1980, 1987, and 1984.  VA treatment records and a May 2015 VA medical examination show that the Veteran has a current diagnosis of schizophrenia.  See, e.g., VA treatment (October 1, 2010).

Schizophrenia, a type of psychosis, is a chronic disease subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), 3.384; Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).

Resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran was diagnosed with schizophrenia which manifested to a compensable level within one year of discharge from military service.  As such, service connection for schizophrenia is granted.  See Groves, 524 F.3d at 1309.


The Board acknowledges the April 2015 VA examination report which reflects the VA examiner found the Veteran's current schizophrenia to not be related to his military service.  However, the VA examiner stated that there was no documentation of a diagnosis of schizophrenia until 1981.  This is clearly not correct.  As the VA examiner's medical opinion was based on an incorrect factual premise, it has no probative value.


ORDER

Entitlement to service connection for schizophrenia is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


